Citation Nr: 0029275	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-16 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded the case to the RO in October 1999 
to schedule a Travel Board Hearing.  In July 2000, the 
veteran and his representative appeared before a Member of 
the Board at a Travel Board Hearing at the RO.  The veteran 
submitted additional evidence at this hearing and waived RO 
consideration of such.


REMAND

The veteran contends that he was exposed to mustard gas as 
part of his Chemical Warfare training at Camp Sibert in 
service which he maintains permanently damaged his lungs, 
resulting in chronic obstructive pulmonary disease.  The 
veteran's WD AGO Form 100, Separation Qualification Record, 
reveals that during active duty he spent 2 months at Chemical 
Warfare Service Basic Training.  In a response to a RO 
inquiry, the U.S. Army Chemical and Biological Defense 
Command, Historical Division (U.S. Army Chemical and 
Biological Command) indicated in an August 1994 letter, that 
during Chemical Warfare training at Camp Sibert, the men made 
a reconnaissance of an area contaminated with exploded live-
mustard land mines, that all trainees ran the Gas Combat 
course at least once, and that this course may have used live 
chemical agents or simulates.  The veteran was diagnosed with 
chronic obstructive pulmonary disease at an October 1995 VA 
examination.  At an April 1998 VA examination, the veteran 
reported that he had had trouble with his breathing for years 
and first began noticing symptoms of wheezing, chest 
tightness, and cough approximately 20 years.  He gave a 
history of exposure to mustard gas and Lewisite during 
service.  The diagnoses included chronic obstructive 
pulmonary disease and history of exposure to mustard gas and 
Lewisite while in service.  

In a May 1997 letter from the veteran's private physician, 
P.L. Folmar, Jr., it was noted that the veteran reported 
participating in Environmental Litigation Group class action 
lawsuit for asbestos exposure and that he had been seen by a 
Dr. Michael Conner at the University of Alabama at Birmingham 
in September 1995.  Dr. Folmar also stated that he had seen 
the veteran in August and September 1996.  Copies of these 
records are not part of the veteran's claims folder.

Additionally, although the veteran underwent a VA respiratory 
examination in April 1998 and his chronic obstructive 
pulmonary disease and history of mustard gas exposure were 
noted, the examiner did not provide an opinion as to whether 
there was a relationship between the veteran's history of 
mustard gas exposure and his current chronic obstructive 
pulmonary disease.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination as well as to obtain recent 
treatment records so that the evaluation of the disability 
will be a fully informed one.  

Accordingly, the case is REMANDED for the following:
 
1.  After obtaining the appropriate 
authorization from the veteran, The RO 
should obtain copies of the veteran's 
treatment by Dr. Michael Connor at 
University of Alabama at Birmingham from 
1995 to present.  

2.  The RO should contact the veteran's 
physician, Dr. P.L. Folmar and request 
copies of all treatment records from 
1988 to present.  The appellant's 
assistance in obtaining these records 
should be requested as needed.

3.  The RO should schedule the veteran 
for a VA respiratory examination.  The 
claims folder should be available to the 
examiner for review prior to the 
examination.  The VA examiner should 
note the veteran's reports as to 
exposure to mustard gas during service 
as well as reported exposure to asbestos 
after service.  The VA examiner should 
state whether it is more likely than not 
that the veteran's chronic obstructive 
pulmonary disease is result of his 
exposure to mustard gas during service 
in 1944.  All indicated studies should 
be conducted and the VA examiner should 
provide analysis of such findings.

4.  The General Counsel, in representing 
VA before the United States Court of 
Appeals for Veterans Claims (formerly 
the United States Court of Veterans 
Appeals), has noted that the regional 
office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be reviewed by the RO.  To the 
extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case by the action taken herein.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 


